Citation Nr: 0707027	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1992 to May 
1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In February 2006, the appellant testified at 
a videoconference hearing at the RO before the undersigned 
Veterans Law Judge; a copy of the hearing transcript is 
associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

The duty to assist includes obtaining VA treatment records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In the present case, the 
veteran underwent a VA examination in October 2004.  Since 
then, the veteran has testified at a February 2006 
videoconference hearing that his symptoms have increased in 
severity.  Also, he testified to pain in his scar area on the 
outer portion of the hernia.  Further, the veteran's 
representative indicated that the veteran was scheduled for 
treatment for his hernia and requested that the AOJ obtain VA 
treatment records from March 7, 2007 through the present.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increase rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his hernia and post-
operative scar from March 2007 through 
the present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, in particular records from the 
VAMC in Little Rock, Arkansas.  If 
records are unavailable, please have the 
health care provider so indicate.

After completion of 1 and 2 above, the 
AOJ should make arrangements for the 
veteran to be afforded a VA examination, 
by an appropriate specialist.  The 
examiner is to assess the nature and 
severity of the veteran's service-
connected post-operative residuals of a 
right inguinal hernia in accordance with 
the latest AMIE worksheet for digestive 
disorders.  The examiner should be 
provided with copies of the rating 
criteria for post-operative inguinal 
hernia and scars to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected post-
operative residuals of a hernia.  The 
examiner should review the pertinent 
evidence in the claims file and must 
indicate in the examination report that 
such was performed.  Further, all 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The examiner should 
indicate whether the veteran's post-
operative hernia is recurrent, readily 
reducible and supported by truss or belt.  
The examiner should also note whether the 
residual scar is deep, superficial, 
unstable, painful, or limits any 
function, and the measurements of the 
scar.

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for post-operative residuals of a 
right inguinal hernia, to include 
consideration of a residual scar related 
to the disability.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



